DETAILED ACTION
	This office action is in response to the application and claims filed on May 27, 2021.  Claims 1-11 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 27, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (three (3) pages) were received on May 27, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. US 2014/0147087 A1 (which has matured into U.S. Patent No. 8,977,090 B2), and further in view of Huang US 2015/0094122 A1 (which has matured into U.S. Patent No. 9,325,837 B2).
Regarding independent claim 1, Lambert et al. US 2014/0147087 A1 teaches (ABS; Figs. 1-3; corresponding text, in particular paragraphs [0015], [0020], [0024], [0025], [0029]; Claims) a system that takes a two-dimensional display and transfers features images to a three-dimensional contoured surface in an automobile (which is a similar problem and inventive concept as the current application, see Lambert para [0002] and [0029]), comprising: an optical faceplate 20 positioned on/near/adjacent to a two-dimensional display, wherein the optical faceplate comprises: a contact surface (at 30, Figs. 2-3) at a bottom side of the optical faceplate for contacting (at least optically) the two-dimensional display; a three-dimensional display surface (at 14, Figs. 2-3) at a top side (top side is the right side) of the optical faceplate; and an optic light guide material 22/28 (at least disclosed as a body of optical fibers, para [0019]) provided between the contact surface and the three-dimensional display surface.
Note that “bottom side” and “top side” are frames-of-reference that are met by Lambert for the features of the “optical faceplate.”
Regarding independent claim 1, Lambert does not expressly teach that the “two-dimensional display” used in the automobile is floating device configured as an output device for a user interface, including a base element for the floating device, where the system is configured to hold the floating device in a balanced position above the base element in an operation mode of the system.
Huang US 2015/0094122 A1 teaches (ABS; Figs. 1-3; corresponding text, in particular paragraphs [0033] – [0059]; Claims) a display device that uses magnets to create the missing relationship from claim 1, in which a floating device configured as an output device for a user interface (via magnets, Fig. 2), including a base element (“Base”, Fig. 2) for the floating device, where the system is configured to hold the floating device in a balanced position above the base element in an operation mode of the system (“held up and suspended”, para [0041]).
Since Lambert and Huang are both from the same field of endeavor, the purpose disclosed by Huang would have been recognized in the pertinent art of Lambert.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Huang, to use a floating device configured to balance a particular automobile display element, as the source of two-dimensional display that can be then transferred to a three-dimensional display for the user as in the “optical faceplate” element as clearly disclosed by Lambert, as a recognized use of a vehicle based function for a driver of a car to create 3-D image.  Lambert and Huang are both relating to such functions and features of automobiles and vehicles using these 3-D outputs.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, sole pending independent claim 1 is found obvious over Lambert and further in view of Huang.
Regarding dependent claim 2, the optical faceplate of Lambert comprises at least one of a polymer (plastic for fibers, para [0020]).
Regarding claim 3, the optic light guide of Lambert is at least disclosed as a fiber based material 22 in one embodiment.
Regarding claims 4-5, the areal extension of the contact surface 30 of Lambert differs from the areal extension of the 3-D display at 14 (Figs. 2-3), being at least 1.3 times as large at 14 because the are is approximately 1.34 based on curvature and output surface of a hemisphere (para [0015], dep clm 5 Lambert).
Regarding claim 6, Lambert’s surface 14 is at least partially curved (Figs. 2-3, para [0015]).
Regarding claims 7-8, because of Lambert’s disclosure that the display 14 “can be formed to any contoured shape” (para [0015]), it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to recognize that this disclose would be easily implemented for “at least two plane surface portions” that are “at an angle of at least 10 degrees”; or “a facet shape”, without undue experimentation or burden.  Such structure would have been within the general level of skill for implementation at the output 3-D display for the problems enumerated by Lambert [0015].  KSR. 
Regarding claim 9, because of Lambert’s disclosure that the display 14 “having ridges or other unique features” (para [0015]), and ends of the faceplate to “be etched chemically or mechanically to provide a frosted or diffusive finish” (para [0024]), it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to recognize that this disclose would be easily implemented for having both “polished” and “textured” surface at the 3-D display, without undue experimentation or burden.  Such structure would have been within the general level of skill for implementation at the output 3-D display for the problems enumerated by Lambert [0015] and discussed throughout the specification.  KSR. 
Regarding claims 10-11, the overall “system” of claim 1 can be used and implemented with intended uses or further integrated features such as claims 10 and 11, such as having a further “sensor” to “detect a touch of a user” (claim 10), or the use with “activate a gaze control function” during touching (claim 11).  These claimed features would have been obvious integrations and/or intended uses of the base system design of Lambert/Huang (in claim 1) because one having ordinary skill at the time of the effective filing date would have recognized that “touch screens” and “gaze control” are commonly used in vehicles to further improve the user experience and inter-relation with the 3-D display and floating device.  KSR.  For these reasons, and because such integration of “user touch” and “gaze control” would not have required undue experimentation or burden to integrate, these further intended uses and improvements are found obvious.  Claims 10-11 are thus found obvious over Lamber/Huang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-E:

-Reference B to Joseph ‘737 is pertinent to digital displays with physical texture integrated to fiber optic blocks (Figs. 2-3).
-Reference C to Lew ‘749 is pertinent to using waveguides to display an image from a circuit board to the user on different planes.
-Reference D to Sethna ‘329 is pertinent to image display using a fiber optic plate having a concave output surface (see Figs. 14A-14B).
-Reference E to Schnuckle ‘626 is pertinent to 3D displays using multi-dimensional visuals and a base element.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 18, 2022